The indictment preferred by the grand jury against this appellant at the January, 1929, term of Mobile circuit court, charged him with the offense of crime against nature. Code 1923, § 3862.
He was tried and convicted as charged, and duly sentenced to an indeterminate term of imprisonment in the penitentiary. From the judgment of conviction he appealed, and rests his appeal here upon the record proper only, there being no bill of exceptions.
There is no error in the record. The judgment of conviction in the lower court, from which this appeal was taken, is affirmed.
Affirmed.